Citation Nr: 1706685	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  09-37 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for left elbow fracture.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for lumbosacral degenerative disc disease (DDD).

5.  Entitlement to service connection for lumbosacral DDD.

6.  Entitlement to service connection for a right foot disability claimed as fallen arches.

7.  Entitlement to service connection for a left foot disability claimed as fallen arches.

8.  Entitlement to service connection for right shin splints.

9.  Entitlement to service connection for left shin splints.

10.  Entitlement to service connection for a psychiatric disorder to include anxiety, post traumatic stress disorder (PTSD), bipolar disorder, narcissistic personality disorder, and anti-social personality disorder.

11.  Entitlement to service connection for loss of teeth.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to an initial compensable rating for right big toe ingrown toe nail.

14.  Entitlement to an initial compensable rating for left big toe ingrown toe nail.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from November 1985 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of his claims, the Veteran testified at a hearing at the RO in July 2011 before a Decision Review Officer (DRO).  A video conference was held before the undersigned Veterans Law Judge (VLJ) in December 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

As explained below, the Veteran has withdrawn the claims for service connection for bilateral shin splints and loss of teeth, as well as his petition to reopen a claim for service connection for left elbow fracture.  

The Board is reopening the claims for service connection for bilateral hearing loss and lumbosacral DDD.  The issues of service connection for bilateral hearing loss and lumbosacral DDD on the merits, as well as the remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In July 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals for service connection for bilateral shin splints, loss of teeth, and left elbow fracture.

2.  In December 2005, the RO denied claims of entitlement to service connection for lumbosacral DDD and bilateral hearing loss.  

3.  Since the December 2005 decision, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claims. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the claim for service connection for bilateral shin splints.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the claim for service connection for loss of teeth.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran have been met regarding the petition to reopen the claim for service connection for left elbow fracture.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The December 2005 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the hearing held in July 2011, the Veteran withdrew the appeals regarding service connection for bilateral shin splints and loss of teeth, as well as his petition to reopen a claim for service connection for left elbow fracture.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these appeals.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

Petition to Reopen

Service connection was denied for bilateral hearing loss and lumbosacral DDD, in a December 6, 2005, rating action.  A letter dated December 14, 2005, notified the Veteran of the denials.  The record contains a notice of disagreement (NOD) dated December 20, 2005.  This document does not contain a postmark date.  A statement of the case (SOC) was issued on July 20, 2007.  The RO received an appeal from the Veteran in a letter postmarked as received on October 5, 2007.  

In a statement received in February 2008, the Veteran argued that he submitted a timely appeal by pointing out that he filed a timely NOD.  An appeal not only consists of a timely filed NOD, but after a SOC has been furnished, a timely substantive appeal must be filed.  38 C.F.R. § 20.200, see 38 U.S.C.A. § 7105.  After an appellant receives the SOC, he must file a formal appeal within "sixty days from the date the [SOC] is mailed," 38 U.S.C.A. § 7105 (d)(3), or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later.  38 C.F.R. § 20.302 (b).  The Veteran had 60 days from the date the SOC was issued, (September 20, 2007) or one year from the date of the notification letter (December 14, 2006) to file a Substantive Appeal.  

Since the Veteran did not timely appeal the RO's December 2005 denial of his claims, that prior decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

In February 2007 (bilateral hearing loss) and February 2008 (lumbosacral DDD), the RO received the Veteran's petitions to reopen the claims for service connection.  

In regard to his claims for service connection for low back and hearing loss disabilities, the Board finds that new and material evidence has been presented since the prior rating decision.  The evidence is new because it was not previously submitted to VA.  This evidence includes diagnosis of hearing loss, which was not clinically documented in 2005.  Regarding the low back injury, the Veteran's statements and testimony concerning his injury as well as his reports of post service self-treatment, is new.  Further, as, this evidence directly relates to elements of service connection necessary to substantiate the claims, it is also material.  Specifically, the Board finds that such new evidence warrants VA examinations in order to determine if he has residual disabilities that are etiologically related to his military service.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

The appeal for service connection for right shin splints is dismissed.

The appeal for service connection for left shin splints is dismissed.

The appeal for service connection for loss of teeth is dismissed.

The appeal regarding a petition to reopen a claim for service connection for left elbow fracture is dismissed.

The Veteran's claim for entitlement to service connection for lumbosacral DDD is reopened. 

The Veteran's claim for entitlement to service connection for bilateral hearing loss, is reopened. 



REMAND

The Board finds it necessary to remand the remaining claims for VA examination and opinion.  The Veteran states that service connection is warranted for hearing loss, low back, sleep, feet, and psychiatric disabilities.  He contends that these disabilities had their onset during or as a result of military service. 

Bilateral hearing loss

The record contains a May 2016 VA audiological report that shows bilateral hearing loss.  The VA examiner was unable to provide an opinion regarding the etiology of bilateral hearing loss as the Veteran's STRs were not reviewed.  She indicated that once the STRs were provided she would provide an addendum.  It does not appear that she has had a chance to review the STRs.  An addendum is needed in regards to the Veteran's claim for bilateral hearing loss.  

Low Back disability

STRs show treatment for back problems (November and December 1986).  Post-service private medical records show treatment for a non-service related work injury to the back in 1996.  VA examination was conducted in September 2005 to determine the etiology of the diagnosed lumbosacral DDD.  The VA examiner concluded that the currently diagnosed low back disability is unrelated to military service.  In reporting the rationale, the VA examiner acknowledged inservice treatment for low back muscle strain.  However, in providing the unfavorable opinion, the examiner found that the inservice injury was acute and transitory and the currently diagnosed lumbosacral DDD was more than likely related to the post service work related injury that involved a bicycle.  Significantly, however, it is not clear from a reading of the examination report, if the VA examiner considered the post service history from the Veteran regarding any low back problems.  The examiner cited the Veteran's medical history, but it does not appear that any statements of the Veteran regarding post service problems were taken into consideration when providing the rationale.  An examination report that fails to take into consideration of the Veteran's statements is inadequate.

Bilateral foot disability

The Veteran also contends that he has fallen arches as a result of military service.  In reviewing the record, pes planus was noted in the report of an April 1985 pre-enlistment examination.   Medical comment is needed to assist in identifying all current foot disorders and their etiology, to include a statement concerning whether his military service chronically, meaning permanently, aggravated this pre-existing pes planus beyond its natural progression. 

Psychiatric disability

The Veteran contends that he has PTSD due to unverified stressors.  He also contends that he has panic attacks that are secondary to his service-connected knee disabilities.  He states that his panic attacks began during his withdrawal from opioid-based drugs that were prescribed for his service connected knee disabilities.  A VA psychiatric examiner was conducted in March 2014.  The diagnoses included PTSD and panic attacks.  The examiner found that it was less likely than not that a panic disorder was related to the service connected knee disabilities or opioid withdrawal.  In regard to PTSD, the psychologist indicated that PTSD was an anxiety disorder .  However, it is not clear from the examiner's observations whether the Veteran has PTSD related to military service.  Moreover, the VA examiner did not comment on additional psychiatric diagnoses that are recorded in the clinical notes during the appeal period to include bipolar disorder, narcissistic personality disorder, and anti-social personality disorder.  All psychiatric diagnoses should be reconciled.

Sleep apnea

The Veteran is receiving medical care for sleep apnea.  The Veteran and his family state that he has had similar problems sleeping during and since military service.  The Veteran and family are competent to report such symptoms.  VA examination and opinion is needed.


Ingrown toe nails

In October 2016, the RO received the Veteran's NOD to the noncompensable rating assigned to bilateral ingrown toe nails, in the August 2016 rating action that granted service connection.  The RO has not issued a SOC to these denials.  An unprocessed notice of disagreement should be remanded, not referred, to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all healthcare providers (both VA and non-VA) for his claimed disabilities.  Make arrangements to obtain all records that he adequately identifies.

2.  Thereafter, the RO should forward the Veteran's e-folder to the Chillicothe VA medical facility for review by the audiologist, R.A.I., who conducted the May 2016 audio examination.  Thereafter, the audiologist must address whether it is at least as likely as not (50% or greater probability) that the Veteran's hearing loss was caused or aggravated by service.  A complete rationale must be provided for any opinion offered.  If the audiologist is not available, the RO should then schedule the Veteran for a new VA audiological examination.  

3.  Schedule the Veteran for appropriate VA examinations to determine the etiology of his claimed low back, sleep, foot, and psychiatric disorders, and if necessary his hearing loss disorder.  The entire e-file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiners.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  A complete rationale must be provided for any opinion offered.  

Low back

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that a low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury (to include secondary to his service connected bilateral knee disability).  In providing the rationale for this opinion, the examiner should take into consideration statements of the Veteran regarding inservice and post service symptoms, as well as his reports of self-treatment with hydrocodone.

Bilateral foot disorder

The examiner is asked to identify all bilateral foot disabilities.  For all diagnosed disorders, express an opinion as to whether it is at least as likely as not (50% or greater probability) a foot disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In regards to pes planus, the examiner should comment on the likelihood the Veteran's pre-existing pes planus increased at all during or because of his military service.  If it did increase, is there clear and unmistakable (undebatable) evidence that it was due to the natural progression of the disease, as opposed to military service?

Psychiatric disorders

The examiner must identify all psychiatric disorders found to be present, to include PTSD, anxiety disorder, personality disorders and bipolar disorder.  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) any psychiatric disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  If the examiner identifies any psychiatric disorder (personality disorders) that preexisted service, then an opinion is needed regarding aggravation of any diagnosed disability.  In providing the rationale for this opinion, the examiner should take into consideration statements of the Veteran regarding inservice and post service symptoms.  In addition the examiner should try and reconcile all psychiatric diagnoses.

Sleep apnea

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing the rationale for this opinion, the examiner should take into consideration statements of the Veteran and his family regarding inservice and post service symptoms.  

4.  The RO should issue to the Veteran and his representative an SOC addressing his claim for compensable ratings for ingrown toe nails of the left and right foot.  This should include the laws and regulations that pertain to this claim.  Along with the SOC, the RO must furnish to the Veteran and his representative a VA Form 9, and afford them the applicable time period for perfecting an appeal as to the pertinent issue.  The Veteran and his representative are hereby reminded that appellate consideration of this claim may be obtained only if a timely appeal is perfected.

4.  Thereafter, re-adjudicate the issues on appeal.
.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


